McDONALD, Judge,
dissenting:
I dissent from Judge Clayton’s well-written opinion because I believe we have gone too far in granting relief under our RCr 11.42 proceedings. On this appeal the issue is ineffective assistance of counsel.
The standard to be applied in gauging ineffective assistance of counsel comes to us from Henderson v. Commonwealth, Ky., 636 S.W.2d 648 (1982), wherein our Supreme Court adopted the test explained in Beasley v. United States, 491 F.2d 687 (6th Cir.1974). It held “that the assistance of counsel required under the Sixth Amendment is counsel reasonably likely to render and rendering reasonably effective assistance.” Here, the Holland defense was based on alibi, provable through his live-in girlfriend, father and stepmother. No subpoenas were issued for their attendance at the trial. The girlfriend appeared; however, the father and the stepmother did not appear. Trial counsel sent the girlfriend to get the unattending witnesses. She subsequently reported to trial counsel that the father did not appear because he told her he did not remember anything. No motion for continuance with supporting affadivit was submitted to the trial court so the trial proceeded. Holland was convicted of the primary charge of robbery which was enhanced to a life imprisonment based on a first-degree persistent felony offender conviction.
In reversing the trial court and ordering a new trial, the majority hangs its hat on Wilson v. Commonwealth, 578 F.2d 166 (6th Cir.1978). There trial counsel failed to subpoena or notify the alibi witness about the defendant’s trial. The witness was a disinterested witness and car salesman who could verify that he was negotiating a car deal with the defendant at the exact time the robbery took place. The Wilson court said:
We believe ... that under the facts of this case, counsel’s failure to call an alibi witness who was ready and willing to testify ... would deprive appellant of effective assistance of counsel.



Appellant had only one defense, i.e., that he was not guilty because he was not there.
This case is different. I do not believe that we should second-guess trial counsel as to whom he is going to call as witnesses under the circumstances of this case. The information conveyed to trial counsel was that the father was not a willing witness. We should not be asking whether a better defense could have been presented but only if Holland was given an adequate and reasonable defense through his counsel. We are not dealing with ordinary citizens. We are dealing with the criminal element and a family highly motivated to connive and contrive an “out” for Holland. In my opinion ineffective assistance of counsel is more of a question involving counsel’s legal ability rather than second guessing whom counsel should have called as witnesses. This case may never be retried due to passage of time.
For the above reasons I dissent.